DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 13-27 are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (2019/0044367) and Chang et al. (2015/0191098).  

Regarding independent claims 10 and 27, Koike teaches an electrical system and method of an electrically drivable motor vehicle (Fig. 1), comprising: a lead battery (3); a lithium battery (4), electrically coupled to the lead battery via a coupling device (40-42); a first battery monitoring module (31), assigned to the lead battery; a second battery monitoring module (32), assigned to the lithium battery; and a state-of-charge control device (10) of the lithium battery, comprising a storage device that stores predetermined thresholds of the batteries.  ([0030], [0032]; [0081], [0091], Fig. 2) 
Koike fails to explicitly teach the control device (10) determining a lower threshold, and first and second upper thresholds for the state of charge of the lithium battery and when to use each in the system.  Chang teaches a similar method and system (Fig. 1) to that of Koike.  Chang teaches (Fig. 4) determining a lower threshold value (338, 348), a first upper threshold value (344), and a second upper threshold value (334) that is above the first upper threshold value, for a state of charge of a lithium battery (50; [0033]), wherein the state-of-charge control device (52) is configured to: set the state of charge of the lithium battery between the lower threshold value and the second upper threshold value during a driving operation of the motor vehicle (at t0); and lower the state of charge of the lithium battery to the first upper threshold value when both the motor vehicle is switched off (i.e. during storage mode; at t1) and the state of charge of the lithium battery is greater than the first upper threshold value. ([0046], [0052]-[0058])  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement Chang’s control of the lithium-ion battery’s SOC thresholds during different operating states of the vehicle, to lengthen the battery life of the lithium-ion battery.
Regarding claims 13-19, Chang teaches the lower, first upper, and second upper threshold values being various values based on the age of the battery ([0046]; Fig. 4), but fails to explicitly teach the claimed values/ranges.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the threshold values being the claimed values/ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 20 and 21, Koike teaches charging the lead battery between various SOC ranges during the driving operation based on the age of the battery ([0046], Figs. 3c, 4c; [0073], [0076], Figs. 6c, 7c).  Koike fails to explicitly teach the claimed values/ranges.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the first maximum value of state of charge of the lead battery being the claimed values/ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 22, Chang teaches lowering the state of charge of the lithium battery to the first upper threshold value when the motor vehicle is switched off by providing power from the lithium battery to other devices in the vehicle ([0052]).  Based on this teaching being implemented into Koike’s invention, this would lead to Koike’s lead battery receiving some of this power to charge the lead battery.
Regarding claims 23 and 24 (and respect to claim 22 above), the Koike/Chang combination would lead to the charge of the lead battery being increased, by the power received from the lithium battery, to a second maximum value.  Additionally, the second maximum value is obviously higher than the first maximum value, since the lead battery will be charged from a first maximum value (during the driving operation) to a higher value, provided by power from the lithium battery, once the driving operation has stopped.
Regarding claims 25 and 26, the Koike/Chang combination teaches the general idea of the second maximum value, as explained above with respect to claims 23 and 24, but they fail to explicitly teach the claimed value/range of the second maximum value.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the second maximum value being the claimed value/range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Koike et al. (2019/0044367) and Chang et al. (2015/0191098) as applied to claim 10 above, and further in view of Nagata et al. (2018/0099577).  Koike and Chang teach the method as described above.  They fail to explicitly teach adjusting, lowering, and modifying the SOC of the lithium battery based on the temperature.  
Nagata teaches a similar battery control method to that of the Koike/Chang combination.  Nagata teaches (Fig. 4; [0067], [0068]) after determining an initial upper threshold (SOC_u(0)), determining a temperature (LN3) of the battery; and executing normal operations (using initial SOC values, (0)) when the temperature is below a predetermined threshold value (TBs(1); i.e. before time T(0)); and when the temperature of the battery is above the predetermined threshold value (at time T(0)), modifying the upper threshold value as a function of the temperature to a value lower than the initial upper threshold (SOC_u(1)).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement Nagata’s idea of adjusting the SOC threshold values based on the temperature of the battery to increase the life span of the battery/slow down degradation.
Koike, Chang, nor Nagata fail to explicitly teach the modified second upper threshold being between the second upper threshold and the first upper threshold.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the modified second upper threshold value being between the second upper threshold and the first upper threshold values, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
5-26-2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836